
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 604
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Rohrabacher,
			 Mr. Burton of Indiana,
			 Mr. Royce, and
			 Mr. McCaul) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the vital role of the
		  Proliferation Security Initiative in preventing the spread of weapons of mass
		  destruction.
	
	
		Whereas the nuclear weapons and ballistic
			 missile programs of North Korea pose a clear and present danger to the security
			 of the United States and to the world;
		Whereas the North Korean regime has
			 acquired key components of its nuclear weapons and missile programs from other
			 countries;
		Whereas the North Korean regime has
			 exported to other countries goods and materials used in their nuclear weapons
			 and missile programs;
		Whereas United States and international
			 efforts to eliminate this threat require blocking the ability of the North
			 Korean regime to import and export goods and materials useful for the
			 manufacture of nuclear weapons and of missiles capable of delivering
			 them;
		Whereas United Nations Security Council
			 Resolution 1718, adopted on October 14, 2006, calls on all countries to take
			 cooperative action to prevent the transfer to and from North Korea of “all
			 items, materials, equipment, goods and technology” related to its nuclear,
			 chemical, and biological weapons and their means of delivery;
		Whereas United Nations Security Council
			 Resolution 1874, adopted unanimously on June 12, 2009, “calls upon all States
			 to inspect … all cargo [described in Security Council Resolution 1718, as well
			 as virtually all arms and related materiel] to and from [North Korea] in their
			 territory, including seaports and airports … [and] to inspect vessels on the
			 high seas” and calls upon all flag countries to cooperate in these
			 inspections;
		Whereas the actions described in United
			 Nations Security Council Resolutions 1718 and 1874 draw from the same
			 principles that underlie the Proliferation Security Initiative (PSI), announced
			 by President George W. Bush on May 31, 2003, in Cracow, Poland;
		Whereas the PSI was conceived and implemented as an
			 integral element of the United States National Strategy to Combat Weapons of
			 Mass Destruction announced on December 11, 2002;
		Whereas United Nations Security Council Resolution 1540,
			 adopted on April 20, 2004, calls on all countries to criminalize the
			 proliferation of weapons of mass destruction and to cooperate to stop the
			 trafficking of weapons of mass destruction;
		Whereas the PSI was designed to enhance the ability of
			 countries to interdict the proliferation by sea, air, and land of nuclear,
			 chemical, and biological weapons, their delivery vehicles, and related
			 materials to terrorists and countries of proliferation concern through enhanced
			 and routine cooperation in the areas of diplomacy, intelligence sharing, law
			 enforcement, and military action;
		Whereas 95 countries now participate in the PSI;
		Whereas countries participating in the PSI agree to abide
			 by a Statement of Interdiction Principles which ensures a shared view of the
			 proliferation threat and the most effective methods to prevent it;
		Whereas the United States has concluded ship boarding
			 agreements with the flag countries of the Bahamas, Belize, Croatia, Cyprus,
			 Liberia, Malta, the Marshall Islands, Mongolia, and Panama which provide
			 authority to board in international waters vessels registered in those
			 countries that are suspected of carrying illicit shipments of weapons of
			 nuclear, chemical, or biological weapons, their delivery systems, and related
			 materials;
		Whereas in October 2005, the International Maritime
			 Organization approved amendments to the Convention for the Suppression of
			 Unlawful Acts Against the Safety of Maritime Navigation that obligate
			 states-parties to the Convention to prevent the use of any vessel for the
			 transport of weapons of mass destruction and any equipment, materials,
			 or software or related technology that significantly contribute to [weapons of
			 mass destruction] design, manufacturing or delivery;
		Whereas, the PSI Operational Experts Group, including
			 military, law enforcement, intelligence, legal, and diplomatic experts from 20
			 participating countries, meets regularly to develop operational concepts,
			 organize interdiction exercises, share information, and pursue cooperation with
			 key industry sectors;
		Whereas the PSI has repeatedly demonstrated its
			 effectiveness through interdictions, including in October 2003 a ship, the BBC
			 China, carrying centrifuge technology to Libya to be used in that country’s
			 clandestine nuclear program;
		Whereas that interdiction resulted in a decision by the
			 Libyan Government to dismantle its nuclear, chemical, and biological weapons
			 programs and also to provide extensive information regarding the international
			 black market network through which it had obtained key elements of those
			 programs;
		Whereas the ongoing series of multinational training
			 efforts and exercises between participating countries have enhanced their
			 individual and collective capabilities to conduct maritime, air, and ground
			 interdictions of suspected weapons of mass destruction shipments;
		Whereas the PSI has demonstrated the ability of several
			 agencies of the United States Government, including the Department of State,
			 the Department of Defense, the Coast Guard, the Customs and Border Protection
			 of the Department of Homeland Security, and the Federal Bureau of
			 Investigation, to effectively coordinate their actions between themselves and
			 other countries without the need for any new organization or additional
			 bureaucracy;
		Whereas the PSI has demonstrated the effectiveness of
			 international cooperation within existing national laws and regulations of the
			 participating countries without the need of additional treaties, direction by
			 international organizations, or other potentially constraining measures;
		Whereas in a speech in Prague on April 6, 2009, President
			 Obama stated that the United States and other participating countries should
			 enhance their cooperation in the PSI and other means in order to “build on our
			 efforts to break up black markets, detect and intercept materials in transit,
			 and use financial tools to disrupt this dangerous trade”; and
		Whereas despite threats from the North
			 Korean regime, the Government of the Republic of Korea has decided to join the
			 PSI in an effort to stop shipments to and from North Korea of goods and
			 materials useful in the production of nuclear weapons and the missiles capable
			 of delivering them: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 success to date of the PSI in dramatically enhancing the ability of
			 participating countries to interdict the shipment of nuclear, chemical, and
			 biological weapons, their means of delivery, and related materials;
			(2)congratulates the
			 Republic of Korea for its decision to participate in the PSI in order to take
			 action to counter the threat to it and to the world posed by the North Korean
			 regime;
			(3)urges President
			 Obama to build upon the success of the PSI to further enhance cooperation and
			 coordination between all willing countries to stop the proliferation of weapons
			 of mass destruction, the missiles capable of delivering them, and all other
			 items, materials, equipment, goods, and technology used by North Korea or any
			 other country to pose a threat to the security of the United States and to the
			 world; and
			(4)urges all
			 countries not yet participating in the PSI, especially China, to fully
			 cooperate with PSI countries in implementing United Nations Security Council
			 Resolutions 1718 and 1874, and all other efforts to prevent the import and
			 export of all items, materials, equipment, goods, and technology used by North
			 Korea or any other country to pose a threat to the security of the United
			 States and to the world.
			
